Citation Nr: 0700458	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  97-20 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a respiratory 
condition.  

3.  Entitlement to service connection for a right elbow 
condition.  

4.  Entitlement to an increased initial evaluation for major 
depressive disorder, currently evaluated as 50 percent 
disabling.  

5.  Entitlement to an effective date earlier than July 21, 
1994 for the grant of entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.

6.  Entitlement to service connection for a bilateral foot 
condition.  

7.  Entitlement to service connection for a bilateral hand 
condition.  

8.  Entitlement to service connection for a left elbow 
condition.  

9.  Entitlement to service connection for compression of the 
subclavicular artery and vein of the left arm.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1978 
and again from January 1984 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The issues of entitlement to service connection for sinusitis 
and a respiratory disorder and entitlement to an increased 
initial evaluation for major depressive disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a right elbow disability 
related to service.  

2.  The veteran's claim for TDIU was received on July 21, 
1994; however, documents prepared by a VA social worker in 
December 1992 constituted an informal claim for a total 
rating based on individual unemployability.  

3.  The veteran does not have a bilateral foot condition 
related to service.  

4.  The veteran does not have a bilateral hand condition 
related to service.

5.  The veteran does not have a left elbow disability that is 
related to service.  

6.  Compression of the subclavicular artery and vein of the 
left arm is not related to service.  

7.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  A right elbow disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an effective date of January 23, 1992, 
for the grant of TDIU have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 
(2006).  

3.  A bilateral foot condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  A bilateral hand condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).
   
5.  A left elbow condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2006).

6.  Compression of the subclavicular artery and vein of the 
left arm was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006).

7.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				    I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases, 
including arthritis, which are subject to presumptive service 
connection if manifested to a degree of 10 percent or more 
within one year of service separation.  38 C.F.R. §§ 3.307, 
3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					B.  Elbows

The service medical records are negative for any diagnosis of 
either the veteran's left or right elbow.  As for the post-
service medical evidence, a 1994 VA hospital summary report 
listed a final diagnosis of mild epicondylitis.  Also, a 
September 1997 VA joints examination report diagnosed 
bilateral elbow epicondylitis.  

A September 1997 VA hand, thumb, and fingers examination 
report reflects a diagnosis of clinical carpal tunnel 
syndrome.  The examiner stated, though, that it was his 
opinion that the bilateral carpal tunnel syndrome, elbow 
epicondylitis, calcaneal spurs, and left subclavicular artery 
and vein compression were not related to the veteran's 
service-connected cervical and lumbar disc syndromes with 
radiculopathy and noted that many of the subjective 
complaints of the veteran regarding his hands, feet, and 
elbows were related "as referred pains from the 
radiculopathies."

The preponderance of the evidence is against the veteran's 
claims.  There is no competent medical opinion relating a 
left or right elbow disability to the veteran's service.  

Furthermore, as there is no evidence of findings or diagnoses 
of elbow disability in service, VA is not required to obtain 
a medical examination and opinion as to this claim.  
38 C.F.R. § 3.159(c)(4) (2006).

The appellant's arguments in support of his claims have been 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted.

The doctrine of reasonable doubt was also considered, 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

					B.  Feet

The relevant medical evidence includes an August 1983 Report 
of Medical Examination, which noted mild pes cavus.  

The post-service medical evidence includes a September 1997 
VA feet examination report, which stated that the veteran's 
feet were not swollen and that he had normal function of both 
feet.  There were no deformities of the feet.  The diagnosis 
was posterior calcaneal spur, both feet as per X-rays done 
April 1996.  A September 1997 VA hand, thumb, and fingers 
examination report diagnosed clinical carpal tunnel syndrome.  
The examiner stated, though, that it was his opinion that the 
bilateral carpal tunnel syndrome, elbow epicondylitis, 
calcaneal spurs, and left subclavicular artery and vein 
compression were not related to the veteran's service-
connected cervical and lumbar disc syndromes with 
radiculopathy and noted that many of the subjective 
complaints of the veteran regarding his hands, feet, and 
elbows were related "as referred pains from the 
radiculopathies."  An April 1998 VA report of bilateral foot 
X-rays listed an impression of small posterior calcaneal 
spurs and an October 1998 VA report of right foot X-rays 
listed an impression of calcaneal spur.  

The preponderance of the evidence is against the veteran's 
claim.  There is no competent medical opinion relating any 
current bilateral foot disability to the veteran's service.    

Furthermore, VA is not required to obtain a medical 
examination or opinion in this case.  Here, while there is an 
in-service diagnosis of mild pes cavus, there is no current 
findings or diagnosis of this disorder, and therefore no 
current disability to relate to active service.

The appellant's arguments in support of his claim have been 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted.

The doctrine of reasonable doubt was also considered, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


					C.  Hands

At the outset, it is noted that the veteran is currently 
service-connected for status post left hand fourth metacarpal 
bone fracture, status post right hand burns, and for left 
wrist extensor tendonitis.  

The relevant medical evidence includes an August 1985 service 
medical record, which noted that the veteran had burned his 
right hand a week ago.  A December 1988 service medical 
record noted that the veteran injured his left hand while 
playing softball.  The diagnosis was fracture of the fourth 
metacarpal.  It is noted, though, that another December 1988 
service medical record noted a fracture on the right hand.  
This appears to have been in error.    

The post-service medical evidence includes a March 1992 VA 
medical record, which listed an assessment of suspected left 
carpal tunnel syndrome.  A December 1992 progress note 
appeared to note that the veteran had a bilateral hand 
sprain.  Progress notes dated in May 1992 state that the 
veteran complained of left hand pain and weakness.  A 
February 1994 VA report of left hand X-rays stated that 
examination was grossly within normal limits.  A February 
1994 VA hand, thumb, and fingers examination report diagnosed 
left hand metacarpal bone fracture by history and left wrist 
extensor tendonitis.  A September 1997 VA hand, thumb, and 
fingers examination report diagnosed clinical carpal tunnel 
syndrome.  The examiner stated, though, that it was his 
opinion that the bilateral carpal tunnel syndrome, elbow 
epicondylitis, calcaneal spurs, and left subclavicular artery 
and vein compression were not related to the veteran's 
service-connected cervical and lumbar disc syndromes with 
radiculopathy and noted that many of the subjective 
complaints of the veteran regarding his hands, feet, and 
elbows were related "as referred pains from the 
radiculopathies."  The examiner further stated that the 
compression of the left subclavicular artery and vein was 
related to the veteran's increase in cholesterol with 
arteriosclerotic heart disease.  An April 1998 VA report of 
bilateral hand X-rays listed an impression of normal 
examination.  An October 1998 VA progress note stated that 
there was mild right wrist and hand swelling.  It was 
indicated that X-rays of the hands were normal.  

The preponderance of the evidence is against the veteran's 
claim.  There is no competent medical opinion of record 
relating any current bilateral hand disability, apart from 
those related conditions currently service-connected, to the 
veteran's service.  

Furthermore, VA is not required to obtain a medical 
examination or opinion in this case.  In Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), the Federal Circuit held that 
the veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show a 
causal connection between a current bilateral hand 
disability, other than those already service connected, and 
his military service.  

The appellant's arguments in support of his claim have been 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted.

The doctrine of reasonable doubt was also considered, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

					D.  Left Arm

The veteran is claiming entitlement to service connection for 
compression of the subclavicular artery and vein of the left 
arm.  The service medical records are negative as to any 
treatment for, or a diagnosis of, such a condition.  

As for the post-service medical evidence, a 1996 private 
medical report listed an impression of subclavian artery and 
vein compression during the arm over head position on the 
left side.  In a September 1997 VA hand, thumb, and fingers 
examination report the examiner stated that it was his 
opinion that the left subclavian artery and vein compression 
was not related to the veteran's service-connected cervical 
and lumbar disc syndromes with radiculopathy and noted that 
many of the subjective complaints of the veteran regarding 
his hands, feet, and elbows were related "as referred pains 
from the radiculopathies."  The examiner further stated that 
the compression of the left subclavicular artery and vein was 
related to the veteran's increase in cholesterol with 
arteriosclerotic heart disease.

The preponderance of the evidence is against the veteran's 
claim.  There is no competent medical opinion relating the 
veteran's condition to his military service.

As was the case with the veteran's claim for service 
connection for an elbow disability, since there are no 
findings or diagnoses of left arm vein or artery disability 
in service, VA is not required to obtain a medical 
examination and opinion as to this claim.  38 C.F.R. 
§ 3.159(c)(4) (2006).

The appellant's arguments in support of his claim have been 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted. 

The doctrine of reasonable doubt was also considered, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

					E.  PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

During the pendency of this appeal, revisions were made to 38 
C.F.R. § 3.304(f).  The most recent amendments became 
effective on March 7, 2002.  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  Landgraf 
v. USI Film Products, 511 U.S. 244 (1994); VAOPGCPREC 7-2003 
(VA must give effect to the court's explanation of the 
prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

As discussed below, the Board has determined that the veteran 
does not have PTSD, and his claim for service connection for 
PTSD fails under both applicable versions of 38 C.F.R. § 
3.304(f).  Therefore, the veteran has not been prejudiced by 
the Board's adjudication of his claim.  Indeed, a remand of 
this issue would only result in needless delay and impose 
further burdens on the RO, with no benefit flowing to the 
veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Initially, 
though, the issue before the Board is whether the veteran has 
PTSD.  Because the Board finds, for the reasons discussed 
infra, that the veteran does not suffer from PTSD, the issue 
of whether the veteran participated in combat or was exposed 
to a stressor is not material.  Thus, even if participation 
in combat were to be assumed in this case, in light of the 
Board's determination that the preponderance of the evidence 
is against the claim that the veteran has PTSD, the claim 
still fails.  The veteran's participation in combat is a 
"downstream" issue which will not be further discussed.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding 
that under 38 U.S.C.A. § 1110, the veteran must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation).   

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993). 

The veteran asserts that he has PTSD as a result of being 
threatened by Panamanian soldiers.  However, he has not 
offered any evidence that he is qualified to offer a 
diagnosis or an etiology for a diagnosis.  As a lay person he 
does not have sufficient medical expertise to offer a medical 
diagnosis or etiology for any complaints.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, the 
veteran's belief that he has PTSD will not be accorded any 
probative weight.

The service medical records are negative as to any treatment 
for, or a diagnosis of, PTSD.  

As for the post-service medical evidence, a VA hospital 
summary report for the period January 1998 to February 1998 
noted that the veteran reported having been attacked by four 
Panamanian soldiers who threatened to kill him.  He was 
diagnosed with chronic PTSD.   

A July 1998 VA PTSD examination report indicated that the 
claims folder was available.  It was noted that the veteran 
reported being stopped by Panamanian military policemen in 
1989 and that they threatened him.  The only Axis I diagnosis 
listed was "[p]sychological factors affecting physical 
condition."  The examiner specifically stated that the 
veteran did not fulfill the diagnostic criteria for PTSD.  

A July 2001 progress note, as well as subsequent progress 
notes list a diagnosis of PTSD, but there is no evidence that 
the examiners reviewed the claims folder.  

A September 2003 VA PTSD examination report specifically 
stated that the veteran's claims folder and psychiatric 
electronic progress notes were reviewed before the 
examination.  Such is evident from a review of the report.  
The diagnosis was major depressive disorder, recurrent, 
severe.  The examiner indicated that neither a definite 
extreme traumatic stressor nor PTSD symptoms were identified.    

In reviewing the above evidence of record, it is readily 
apparent that PTSD has been diagnosed on some occasions and 
on other occasions medical providers have determined that he 
does not have PTSD.  Accordingly, the Board must weigh the 
evidence and determine whether there is at least a reasonable 
doubt that the veteran does have PTSD.  Here, neither the VA 
progress notes diagnosing PTSD nor the 1998 VA hospital 
summary report give any indication that the examiners 
rendering such diagnosis reviewed the veteran's claims 
folder.  In contrast, both the July 1998 VA examination 
report and the September 2003 VA examination report 
specifically note that the claims folder was available.  For 
this reason, it is found that these reports carry the most 
evidentiary weight.  Neither report diagnosed PTSD.  

Furthermore, in the July 1998 report it was stated that the 
veteran did not fulfill the diagnostic criteria for PTSD.  
Likewise, it was stated in the September 2003 report that 
neither a definite extreme traumatic stressor nor PTSD 
symptoms were identified.  Therefore, it is concluded that 
the preponderance of the credible evidence is against the 
veteran's claim.  Since a preponderance of the evidence is 
against a finding that the veteran currently has PTSD, the 
benefit-of-the-doubt rule is not for application in this 
case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  It should be emphasized, however, that 
service connection is already in effect for psychiatric 
disability and that all associated symptoms including those 
the veteran may believe are related to PTSD are considered 
when evaluating that psychiatric disability.  


				       II.  Effective Date

The veteran is claiming entitlement to an effective date for 
the grant of entitlement to TDIU earlier than July 21, 1994.  
The veteran's VA Form 21-8940 was received July 21, 1994.  
Specifically, the veteran has argued that the date of 
entitlement to TDIU should be January 23, 1992.  The veteran 
was separated from his second, and final, period of service 
on January 22, 1992.  

The effective date of an award of increased compensation is 
the earliest date that it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within a year from that date; otherwise, the effective date 
is the later of the date of increase in disability or the 
date of receipt of the claim.  38 U.S.C.A.            § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125, 126-
27 (1997).  A claim for a TDIU is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  Once the veteran files a formal 
claim for disability compensation under 38 C.F.R. § 3.151, he 
obtains the procedural benefits bestowed by 38 C.F.R. § 
3.155(c), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Norris v. 
West, 12 Vet. App. at 417.  Under the provisions of 38 C.F.R. 
		 § 3.157(b)(1), an informal claim for increase may 
be initiated by a report of outpatient examination or 
hospitalization by VA or the uniformed services for 
previously established service-connected disabilities.  See 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding 
that a VA examination report constituted an informal claim 
for a TDIU).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  A claim or 
application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 U.S.C.A. 
§ 5101(a); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 1270 (2000); 38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155(a).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits, if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
compensation has been allowed, receipt of a report of 
examination or hospitalization by VA or the uniformed 
services or evidence from a state or other institution will 
be accepted as an informal claim for benefits.  Evidence from 
a private physician or layman will also be accepted as an 
informal claim if the evidence furnished by or on behalf of 
the claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  In the case of examination or hospitalization by 
VA or the uniformed services, the date of outpatient or 
hospital examination or date of admission will be accepted as 
the date of receipt of a claim.  In the case of evidence from 
a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157.

It was held in the case of Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992), that where the one year period for 
filing a formal claim was never triggered because the VA 
failed to fulfill the requirements of 38 C.F.R. § 3.155(a) by 
"forward[ing]" to the appellant an "application form" once 
it had received his informal claim, the date of the veteran's 
"informal claim" must be accepted as a matter of law, as 
the date of his "claim" or "application" for purposes of 
determining an effective date under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. §§ 3.1(p), 3.400, and 3.155 (2006).

Where evidence requested in connection with an original 
claim, a claim for increase, a claim to reopen, or for the 
purpose of determining continuing entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, benefits based on such evidence shall commence 
not earlier than the date of filing of the new claim.  
38 C.F.R. § 3.158.

In any decision affecting the provision of benefits to a 
claimant, VA shall, on a timely basis, provide notice of the 
decision to the claimant.  The notice shall include an 
explanation of the procedure for obtaining review of the 
decision.  38 U.S.C.A. § 5104.  A decision of the RO shall be 
final as to conclusions based on the evidence on file at the 
time VA issues written notification of the decision.  
38 C.F.R. § 3.104(a).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2006).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001).

At the time this issue was initially denied (by an April 1995 
rating decision), the veteran's combined service-connected 
rating was 70 percent from January 23, 1992.  TDIU was later 
granted by a May 1998 rating decision.  The record reflects 
that, at that time, the veteran's combined service-connected 
evaluation was 90 percent, effective January 23, 1992.  On 
the other hand, TDIU was granted effective July 21, 1994, the 
date the veteran's claim was received.  

However, the claims folder contains a December 1992 VA Social 
Work Data Base report that noted that the veteran was 
unemployed, and there are associated notes reflecting that 
the veteran was unable to work, and that he was interested in 
vocational rehabilitation options and the resolution of his 
pending claims.  Also, a February 1994 VA miscellaneous 
neurological disorders examination report stated that the 
veteran noted his cervical herniated nucleus pulposus and 
complained of pain over the upper chest and upper extremities 
and stated that such was accompanied by severe headaches.  He 
referred that he had been progressively worse since he was 
discharged from active service and that he was unable to work 
due to his condition.  It is noted that service connection 
for cervical myositis and polyradiculopathy and service 
connection for headaches were both granted by a May 1994 
rating decision, effective from January 23, 1992.  

Therefore, based on the December 1992 VA Social Work Service 
documents, the Board will consider whether such documentation 
can constitute a prior unadjudicated informal claim of TDIU.  
In this regard, the Board notes that the information 
contained within these VA treatment records is based on 
information provided by the veteran, and also contain 
additional comments and opinions supplied by the veteran's 
counseling social worker.  Pursuant to 38 C.F.R. § 3.155(a), 
in order to constitute an informal claim the veteran must, in 
the document, express intent to apply for benefits under the 
laws administered by VA and identify the benefit being 
sought.  Crawford v. Brown, 5 Vet. App. 33, 35 (1993); Dunson 
v. Brown, 4 Vet. App. 327 (1993).  

However, the Board notes that Dunson involved a former 
prisoner of war (POW)'s contention that his contact with a VA 
medical center constituted an informal claim for service 
connection for certain disabilities under 38 C.F.R. 
§ 3.155(a), and that in finding that such contact did not 
constitute an informal claim, after indicating that the 
evidence of record did not reflect that the veteran had 
sought anything more than medical treatment, the Court went 
on to find that at the time of the claim, the statutory duty 
to assist had not been triggered because there was no 
evidence that the veteran filed a well-grounded claim.  
Moreover, the Board observes that the primary written 
evidence of the informal claim in Dunson was a VA Form 10-
7131, Exchange of Beneficiary Information and Request for 
Administrative or Adjudicative Action, dated in October 1969, 
which was noted to be designed for use by VA medical centers, 
outpatient clinics, and regional offices for the exchange of 
information, or to request administrative and adjudicative 
action relating to or required by a veteran's status when 
applying for or receiving hospital or other services.  

Here, while the December 1992 VA Social Work Service 
documents did not make any specific reference to a total 
rating, the veteran did state that he was unemployed, that he 
was unable to work, and that he was interested in vocational 
rehabilitation options and the resolution of his pending 
claims.  Thus, the Board finds that as opposed to the 1969 
documentation involved in Dunson, this counseling record 
contains the report of the loss of employment arising out of 
service-connected disability to a VA counseling social worker 
with at least some measure of expertise to assess such a 
relationship, and that pursuant to 38 C.F.R. § 3.157(b)(2), 
these VA documents may therefore be accepted as lay and 
expert statements constituting an informal claim for a total 
rating based on unemployability.  In this regard, the lay and 
expert statements contained within these records are found to 
be within the competence of the persons making the 
statements, and show a reasonable probability of entitlement 
to benefits, since it is noted that the veteran had been 
unemployed since his discharge from service.

Moreover, as was alluded to above, the Board finds that the 
informal claim in Dunson was predicated on a VA form that was 
designed to obtain and exchange existing information as 
opposed to the subject counseling records, which clearly were 
intended to evaluate the impact of service-connected 
disability on employability, information directly relevant in 
any assessment of entitlement to a total disability rating 
under 38 C.F.R. § 4.16.  

Accordingly, the Board finds that the December 1992 VA Social 
Work Service documents constituted an informal claim of TDIU, 
and that since the veteran was not forwarded an appropriate 
application form for such benefits within one year of that 
date, unless the law provides for an even earlier effective 
date, the date of the veteran's informal claim would be the 
date of his informal claim of December 1992.  However, the 
Board further notes that there does not appear to be any 
settled law specifically addressing whether an award of 
increased compensation may be made effective within one year 
of an informal claim and the provisions of 38 C.F.R. §§ 3.157 
and 3.400(o)(2), do not exclude that possibility.   Thus, as 
a result of uncontroverted evidence that the veteran was 
unable to work from the date of his discharge (and, in fact, 
the concession of that fact by the RO with the assignment of 
a 90 percent combined rating effective from January 23, 
1992), the Board will further conclude that the appropriate 
effective date of TDIU in this mater is January 23, 1992.  


					III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an August 2003 VCAA letter 
informed the veteran of what the evidence needed to show in 
order to establish entitlement to service connection with 
regard to the issue of entitlement to service connection for 
PTSD.  The letter also informed the veteran of VA's duty to 
assist him in obtaining evidence for his claim.  
Additionally, the veteran was sent a stressor letter in 
August 2003.  A December 2003 VCAA notice letter informed the 
veteran of what the evidence needed to show in order to 
establish entitlement to service connection with regard to 
the issues of service connection for sinusitis, service 
connection for a respiratory condition, and service 
connection for right elbow pain.  The letter also addressed 
the veteran's claim for an earlier effective date for the 
grant of TDIU, informing him of what the evidence needed to 
show in order to establish entitlement to TDIU and also 
informed him that he needed to provide evidence showing that 
he filed a claim for TDIU prior to July 21, 1994.  The letter 
also informed the veteran of VA's duty to assist him in 
obtaining evidence for his claims.  Separate September 2005 
VCAA notice letters informed the veteran of what the evidence 
needed to show in order to establish entitlement to service 
connection with regard to the issues of service connection 
for both feet, service connection for both hands, service 
connection for the left elbow, service connection for 
compression of the subclavicular artery and vein of the left 
arm, and also for service connection for sinusitis, service 
connection for the right elbow, and service connection for a 
respiratory condition.  The letter also informed the veteran 
of VA's duty to assist him in obtaining evidence for his 
claims.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the August 2003 VCAA notice letter 
requested that the veteran inform VA if there was any other 
evidence or information he thought would support his claim.  
The letter also informed him that it was his responsibility 
to make sure that VA received all requested records that were 
not in the possession of a federal department or agency.  The 
December 2003 VCAA notice letter requested that the veteran 
send VA any medical reports he had.  Finally, both of the 
September 2005 VCAA notice letters requested that the veteran 
inform VA of any other evidence or information he thought 
would support his appeal and to send to VA any such 
information or evidence that was in his possession. 

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Such was accomplished with regard to the claim of 
entitlement to service connection for PTSD.  With regard to 
the other issues, although the initial AOJ decision was made 
prior to the enactment of the VCAA, any defect with respect 
to the VCAA notice requirement in this case was harmless 
error.  After the most recent VCAA letters were sent to the 
veteran the claims were readjudicated by the AOJ in an April 
2006 statement of the case and an April 2006 supplemental 
statement of the case.  

Accordingly, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   VA has 
satisfied its duties to notify and to assist the veteran and 
further development and further expending of VA's resources 
is not warranted.


ORDER

Service connection for a right elbow condition is denied.  

Entitlement to an effective date of January 23, 1992 for TDIU 
is granted, subject to the legal criteria governing the 
payment of monetary benefits.  

Service connection for a bilateral foot condition is denied.  

Service connection for a bilateral hand condition is denied.  

Service connection for a left elbow condition is denied.  

Service connection for compression of the subclavicular 
artery and vein of the left arm is denied.

Service connection for PTSD is denied.


REMAND

The veteran's service medical records do note sinusitis.  For 
example, an October 1975 Report of Medical History noted that 
the veteran had frequent upper respiratory infections with 
sinusitis and headaches, and frequent ear pain when flying.  
It was stated that the headaches were associated with 
maxillary sinus pain.  An October 1975 Report of Medical 
Examination listed a diagnosis of sinusitis with frequent ear 
block when flying.  A December 1975 service medical record 
stated that the veteran had a frontal headache from clogged 
sinuses.  The assessment was nasal congestion.  An August 
1978 VA examination report stated that there were no abnormal 
findings of the sinuses.  An August 1983 Report of Medical 
History stated that the veteran had a history of sinusitis in 
1975, but indicated that it was asymptomatic.  Also, an April 
1987 service medical record listed an impression of acute 
sinusitis, resolving.  As for the post-service medical 
evidence, an August 1998 VA report of X-rays of the sinuses 
listed an impression of left maxillary sinusitis.  Thus, the 
evidence of record shows that the veteran was treated for 
sinusitis in service and that he has a current diagnosis.  
Accordingly, the Board has determined that veteran should be 
afforded a VA examination in order to determine whether the 
veteran's current condition is related to service.  

With regard to the issue of service connection for 
respiratory condition, service records do show respiratory 
complaints and asthma was considered as a diagnosis on one 
occasion.  Given these facts, a current respiratory 
examination should be conducted to ascertain the nature of 
any current respiratory disability present and the likelihood 
of a relationship to the veteran's service.  

With regard to the veteran's claim for an increased initial 
evaluation for major depressive disorder, it is noted that 
the veteran has not been provided a VCAA notice letter.  
Additionally, the veteran has not been afforded a VA 
examination in over three years.  As such, the Board has 
determined that he should be afforded a VA examination in 
order to assess the current nature and severity of his major 
depressive disorder.  
  
Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure 
that the notification and development 
action required by statute, 
implementing regulation, court 
decisions, and VA directives is 
completed.  This is to specifically 
include sending the veteran a letter 
informing him of what the evidence 
needs to show in order to establish an 
increased evaluation for his major 
depressive disorder.

2.  Schedule the veteran for a VA 
examination in order to determine the 
current nature and severity of his major 
depressive disorder.  All signs and 
symptoms of his disability should be 
described in detail.  The claims folder 
and a copy of this remand must be made 
available to the examiner prior to the 
examination for review.  Such review 
should be indicated on the examination 
report.        

3..  Scheduled the veteran for a 
respiratory examination in order to 
determine the nature of any respiratory 
disorder now present.  If it is 
determined that the veteran does have a 
current chronic respiratory disability, 
the examiner should render an opinion 
as to whether it is at least as likely 
as not that the current respiratory 
disorder is related to the respiratory 
problems reported in service.  The 
claims folder must be made available to 
the examiner for review prior to 
rendering an opinion.

4.  Schedule the veteran for a VA 
examination in order to determine the 
etiology of his sinusitis.  
Specifically, the examiner is directed 
to render an opinion as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
the veteran's sinusitis is related to 
his active service.  The claims folder 
and a copy of this remand must be made 
available to the examiner prior to the 
examination for review.  Such review 
should be indicated on the examination 
report.  

5  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


